EXHIBIT 10.7
AMENDMENT
TO
EMPLOYMENT AGREEMENT
     WHEREAS, The Home Savings and Loan Company of Youngstown, Ohio (the
“Company”) previously entered into an Employment Agreement with James R. Reske
(the “Executive”) effective as of May 19, 2008 (the “Agreement”); and
     WHEREAS, the Company and the Executive recognize certain aspects of the
terms and conditions of the employment relationship between the Company and the
Executive are subject certain requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Section 409A Requirements”) which, among
other things, necessitate specific documentation of compliance with such
requirements; and
     WHEREAS, the Company is subject to certain regulatory requirements and
restrictions which may impact or interact with its ability to implement changes
to the Agreement (the “Regulatory Restrictions”); and
     WHEREAS, the Company and the Executive desire to amend the Agreement to
comply with the Section 409A Requirements to avoid potential adverse tax
consequences to the Executive, recognizing the potential applicability of the
Regulatory Restrictions:
NOW, THEREFORE, effective January, 1, 2009, the Agreement is amended as follows:
1. A new Subsection 7(d) is added as follows:
“In addition to the events provided in Subsections (a), (b) and (c) of this
Section 7, in the event and to the extent the terms and conditions of this
Agreement are subject to regulatory approval and/or may be nullified or rendered
inoperative or inapplicable by operation of applicable law, the Agreement shall
be effective only to extent permissible under such regulatory and/or other legal
requirements, but to the fullest extent as may be permissible thereunder.”
2. A new Section 21 is added to the end of the Agreement as follows:
“21. Code Section 409A Requirements.
     (a) Specified Employee Restrictions. Anything contained in the preceding
provisions of this Agreement to the contrary notwithstanding, any payments
otherwise payable to or with respect to a Specified Employee (as hereinafter
defined) shall not be paid to or with respect to a Specified Employee until at
least six (6) months after such Specified Employee’s Separation from Service (as
hereinafter defined); provided, however, that, if such Separation from Service
is an “involuntary separation from
10.7-1

 



--------------------------------------------------------------------------------



 



service” under Treas. Reg. Section 1.409A-1(n), then such delay shall only be
applied to the extent such amounts, when added to all other amounts required to
be taken into account under the “separation pay” limitation of Treas. Reg.
Section 1.409A-1(b)(9)(iii), would, if paid within such period, exceed the
Specified Employee’s Statutory Maximum (as hereinafter defined). Payment of any
delayed amounts shall be made as soon as is administratively practicable after
the expiration of such six (6) month period.
     (b) No Delay or Acceleration of Payment. Except as expressly indicated
under Subsection (a) above, all payments required to be made under this
Agreement shall not be subject to delay or acceleration, except as may be
permitted by action of the Company under the applicable Code Section 409A
requirements.
     (c) Separation from Service Requirement. For purposes of determining the
entitlement to any payment in connection with or relating to the Executive’s
“termination” of employment, the existence of such termination shall not exist
unless and until the Executive experiences a Separation from Service (as
hereinafter defined).
     (d) Benefit Continuation. In the event benefit continuation under Section 4
would result in the recognition of taxable income by the Executive, such
continuation shall occur only to the extent permitted in the exceptions
contained in Treas. Reg. Section 1.409A-1(a)(5) or 1.409A-1(b)(9)(v).
     (e) Mandatory Applicability. In the event that the effectiveness, operation
or applicability of this Amendment is prevented, delayed or called into question
under the requirements of Section 7 of this Agreement, this Section 21 shall
nevertheless be fully effective to apply to all payments under this Agreement
and any other payments from the Company which are subject or pertinent to the
application of the Code Section 409A requirements, as determined by the Company.
     (f) Definitions.
          (i) For purposes of this Agreement, “Separation from Service” shall
mean a “separation from service” by the Executive with respect to the Company
within the meaning of Treas. Reg. Section 1.409A-1(h)(1).
          (ii) For purposes of this Agreement, “Specified Employee” shall mean
any person identified as such as of the relevant time under Treas. Reg.
Section 1.409A-1(i); provided, however, that a person’s “officer” status for
purposes of the application of the rules referenced thereunder may be construed
by the Company in a manner consistent with preventing a possible or inadvertent
violation of the Specified Employee restrictions of Code Section 409A.
          (iii) For purposes of this Agreement, “Statutory Maximum” shall, with
respect to a Specified Employee, mean the “two (2) times the lesser of” amount
described in Treas. Reg. 1.409A-1(b)(9)(iii)(A).”
10.7-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer, and the Executive has signed this Amendment,
effective January 1, 2009.
THE HOME SAVINGS AND LOAN COMPANY OF YOUNGSTOWN, OHIO

             
 
  By:   /s/ Douglas M. McKay
 
Douglas M. McKay    
 
      Chairman and Chief Executive Officer    
 
           
 
  Date:   December 22, 2008     
 
     
 
   
 
           
 
  By:   /s/ James R. Reske
 
James R. Reske    
 
           
 
  Date:   December 22, 2008     
 
     
 
   

10.7-3

 